Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-15 on 9/13/18 is acknowledged.  Claims 1-15 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/18, 4/18/19, 12/2/19, and 8/13/20 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “256” has been used to designate two different parts of the microfluidic device in figs. 6A-6C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because “the capillary chamber to restrict flow of fluid through the capillary chamber” is unclear.  What structure(s) is intended to achieve the “to restrict flow of fluid through the capillary chamber” function? 
Claim 3 is rejected because “the capillary chamber is to break a capillary force caused by the microfluidic channel to thereby restrict flow of fluid therethrough” is unclear.  First, it is unclear what structure(s) is intended to achieve the “break a capillary force” function.  Second, it is unclear what structure(s) is intended to achieve the “thereby restrict flow of fluid therethrough” function.  For examination purposes, the Office will give the claim language, associated with the capillary chamber, the appropriate weight and interpret the claim language as intended use and/or functional claim language. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative the structural relationship between the restriction section, and the structural elements of claim 1.  
The term "predetermined volume of fluid" in claims 4, 11, and 15 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to provide any example of the rejected term. 
Claim 6 is rejected because it is unclear how the claim language, “wherein actuation of the fluidic actuator is to thereby cause ejection of a droplet of fluid via the nozzle orifice,” structurally further defines the claimed device.  Because the claimed invention is directed to a device, e.g., an apparatus, the limitations of the claim serve to further define the structure.  Thus, because the rejected claim language appears to recite the intended use and/or function of the claimed device, the rejected claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.
Claim 7 is rejected because “capillary chamber” raises an antecedent basis issue. The Office recommends amending the rejected term to “the capillary chamber” to clearly show the capillary chamber is referring to the capillary chamber claimed in claim 1. 
Claim 7 is rejected because “wherein the capillary chamber is to restrict flow of fluid through the capillary chamber to the second microfluidic channel” is unclear.  What 
Claim 8 is rejected because “the second capillary chamber to restrict flow through the second capillary chamber to the third microfluidic channel” is unclear.  What structure(s) is intended to achieve “the second capillary chamber to restrict flow through the second capillary chamber to the third microfluidic channel” function?
Claim 9 is rejected because “of the set of has a respective inlet” is unclear.  See first line of claim 9 on page 17.  It appears “capillary chambers” should be included after “of the set of”. 
Claim 9 is rejected because “each capillary chamber is to restrict flow of fluid therethrough” is unclear.  What structure(s) is intended to achieve “each capillary chamber is to restrict flow of fluid therethrough” function?
Claim 10 is rejected because “passive pumping” is unclear.  What structure(s) is intended to achieve “passive pumping” function?
Claim 11 is rejected because “capillary chamber to restrict flow of fluid therethrough” is unclear.  What structural feature(s) is being restricted by the capillary chamber?
Claim 13 is rejected because it is unclear how this claim structurally further defines the claimed device.  This claim appears to recite the intended use and/or function of a fluid, which is not a structural feature. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (“Govyadinov,” US Pub. No. 2013/0155152).
As to claim 1, Govyadinov discloses a microfluidic device in figs. 2-8C comprising: a microfluidic channel (e.g., channel where auxiliary resistor is positioned in fig. 6B); a chamber (e.g., firing chamber) fluidly connected to the microfluidic channel, the chamber to restrict flow of fluid through the chamber (see 112 rejection above); and a fluidic actuator (e.g., auxiliary resistor 30) disposed in the microfluidic channel (e.g., channel where auxiliary resistor is positioned in fig. 6B) proximate the chamber, the fluidic actuator to actuate and thereby initiate flow of fluid through the chamber (e.g., [0036] et seq.)
Regarding claim 1, Govyadinov does not specifically disclose the firing chambers of fig. 6B are capillary chambers.  However, Govyadinov discloses, in some examples, a firing chamber that is refilled by capillary action, such that the capillary action makes the printing fluid move from the fluid feedhole to the next inlet channel of the recirculation system and then to the drop generator.  Thus, in some examples, the fluid ejection device according to the present disclosure does not accumulate bubbles in the firing chamber and does not present disadvantages often associated with the presence of such air bubbles.  (e.g., [0031]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firing chambers in the embodiment of fig. 6B to be capillary firing chambers because Govyadinov recognizes the benefit of utilizing capillary action to refill the firing chamber in some examples.  Furthermore, it would be obvious to modify Govyadinov’s firing chambers of fig. 6B to be capillary firing chambers because Govyadinov recognizes the 
As to claim 2, see auxiliary resistor contains firing element such as resistor or piezoelectric actuator in e.g., [0036]. 
As to claim 3, see width of channel, which is less than the width of the chamber in fig. 6B.  See also 112 rejection above. 
As to claim 4, see Fig. 5 comprises pinch points 33 (“restriction section”) that are used to control blowback of printing fluid during drop ejection in e.g., [0043].  Fig. 6B comprises the same pinch points as in fig. 5.  Also, the embodiment of Fig. 6B discloses non-moving part valves 32 that appear to restrict fluid flow. 
As to claim 5, see length of chamber, which is less than the length of the channel in fig. 6B.  The length and/or width of the restriction section is less than the length and/or width of the channel in fig. 6B. 
As to claim 6, see e.g., top layer 28 (“nozzle layer”) that defines the nozzles 11 (“nozzle orifice”), which is fluidly connected to the modified firing chamber (“capillary chamber”).  See e.g., [0028] et seq.  Also see 112 rejection above.
As to claim 7, for inlet and outlet of modified capillary chamber (see supra), and second microfluidic channel, see fig. 6B, which discloses multiple channels.  Also see 112 rejection above.

As to claim 10, see reservoir in e.g., [0022], or any space or region between the channels in fig. 6B.  See also 112 rejection above. 
As to claim 11, see claims 1 and 4 above.  See also 112 rejection above.
As to claim 12, see claim 6 above. 
As to claim 13, see 112 rejection above.  But also see e.g., [0043]. 
As to claim 14, see claims 1 and 4 above. 
As to claim 15, see e.g., [0043] et seq., and 112 rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/13/2021